Exhibit 10.2




ESCROW AGREEMENT


THIS ESCROW AGREEMENT, (the "Agreement") made this 1st day of October, 2009, by
and among 310 Holdings, Inc., a Nevada Corporation, with offices at 500
Technology Square, Cambridge, Mass. (“Company”), Ronald Baldwin of  Clearwater,
Florida  (“Executive”) and  the law firm of MacFarland, Ferguson & McMullen with
offices at 625 Court Street, Suite 200, Clearwater, FL 33756 ("Escrow Agent").


WHEREAS, On October 1, 2009, Company and Executive entered into an Employment
Agreement (herein “Employment Agreement”) whereby Executive was hired as Chief
Financial Officer of Company, all as more fully described in the Employment
Agreement, a copy of which is attached hereto as Exhibit "A", and


WHEREAS,  pursuant to Paragraph 5 (d) of the Employment Agreement, Company has
agreed to deposit the sum of $144,000 with Escrow Agent (The "Funds")
representing a severance amount to be paid to Executive under circumstances as
set forth in the Employment Agreement; and


WHEREAS, Escrow Agent is agreeable to act as escrow agent under this Agreement
and to disburse the Funds in accordance with the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and promises set for
the below, the parties agree:


1.           Establishment of Escrow Account.


1.1.           An escrow account shall be established under this Agreement by
Company  with Executive at 625 Court Street, Suite 200, Clearwater, FL 33756,
who shall hold, invest and distribute the Funds from time to time as hereinafter
set forth (the "Escrow Account").


2.1.             Disbursements.
 
2.1.           The Escrow Agent shall disburse all or a portion of the Funds in
accordance with the following:
 
(a)           Upon receipt of written demand from Executive for release to him
of the Funds due to his being terminated Without Cause as defined in the
Employment Agreement, which notice shall contain evidence that a copy of same
has been sent to Company in accordance with the notice provisions of this Escrow
Agreement, within fifteen (15) business days of Escrow Agent's receipt of the
written demand, a check in the amount of the principal sum of the Funds  shall
be released to Executive and a check in the amount of accrued interest shall be
released to Company.
 
 
1

--------------------------------------------------------------------------------



 
(b)           If, prior to the release of the Funds pursuant to the provisions
of 2.1 (a)  hereinabove, the Escrow Agent receives written notice from Company
of a dispute between Company and Executive regarding the release of the Funds,
the Escrow Agent shall not release the Funds until this dispute has been settled
or resolved and notification thereof has been furnished to Escrow Agent by both
Company and Executive.


(d)           The Escrow Agent shall, at any time, make distribution of the
Funds upon written direction duly executed by both Company and Executive. The
disbursement shall be in the amount set forth in such written direction.
 
(e  )           Upon the anniversary of the 36th month following the execution
of this Escrow Agreement, provided it has not previously released the Funds,
Escrow Agent shall release all of the Fund (both principal and accrued interest)
to Company.
 
3.           Escrow Agent's Responsibility.


3.1.           Upon disbursement of all or any portion of the Funds in
accordance with this Agreement, Escrow Agent shall have no further
responsibility with respect to the amounts so disbursed. In this regard, it is
expressly agreed and understood that in no event shall the aggregate amount of
disbursements from the Escrow Account by Escrow Agent exceed the amounts
deposited by Company in the Escrow Account plus accrued interest, as provided
herein.


3.2.           Escrow Agent shall invest the Fund's principal in an interest
bearing money market account at a State or Federally chartered bank.


3.3.   Company and Executive understand and agree that the duties of Escrow
Agent are purely ministerial in nature. Company and Executive further agree
that:


(a)           Escrow Agent shall not be liable for any action taken or omitted
hereunder or under this Agreement except in the case of its bad faith, gross
negligence or willful misconduct.


(b)           Escrow Agent shall furnish to Company and Executive an accounting
of the receipts in, and disbursements from, the Escrow Accounts, as requested.


(c)           All interest accrued in the Escrow Account shall belong to the
Company and may be disbursed to the Company at any time upon request of the
Company.


(d)           Escrow Agent shall be entitled to a reasonable fee for any
services required of him arising out of this Escrow Agreement other than the
ministerial act of holding the Funds and disbursing same in accordance with this
Escrow Agreement.
 
2

--------------------------------------------------------------------------------



 
3.4.           The Escrow Agent may resign as Escrow Agent at any time upon
thirty (30) days prior written notice to Company and Executive. In the case of
the Escrow Agent's resignation, its only duty shall be to hold and dispose of
the Escrow Account in accordance with the original provisions of this Agreement
until such successor escrow agent shall be appointed.  Company and Executive
shall jointly consent and appoint such successor escrow agent. Upon such
appointment, the Escrow Agent's only duty shall be to pay over to the successor
escrow agent the Funds in escrow pursuant to this Agreement less any portion
thereof previously paid out in accordance with this Agreement, if any.
 
3.5.           Company agrees to indemnify Escrow Agent and its members and
agents (herein the "Indemnitees") against, and to hold them harmless of and
from, any and all loss, liability, cost, damage and expense, any and all loss,
limitation, reasonable attorneys' fees, except in the case of Escrow Agent's bad
faith, gross negligence, or willful misconduct, which the Indemnitees may suffer
or incur by reason of any action, claim or proceeding brought by any party
against the Indemnitees, arising out of or relating in any way to this
Agreement, or the performance of its duties hereunder.
 
4.           Miscellaneous.


4.1.           This Agreement encompasses the entire Agreement of the parties
and shall not be modified except by an instrument in writing signed by the
parties.


4.2.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida and the proper venue and jurisdiction for
any action or claim with respect to this Agreement or any document delivered
pursuant hereto shall be in the appropriate court in Pinellas County, Florida,
except as for provided in section 4.3.


4.3.           In the event of the receipt of conflicting instructions prior to
discharge of the Escrow Agent, Escrow Agent shall commence an arbitration before
a single arbitrator in Clearwater, Florida acceptable to Escrow Agent under the
rules of the American Arbitration Association, whose decision shall be final.
Upon receipt of a final decision from the arbitrator, the Escrow Agent shall
comply therewith and upon such compliance shall be discharged from all further
liability. The decision of the arbitrator shall be final, and may be reduced to
judgment by any party hereto or the Escrow Agent. The arbitration must be
resolved with 90 days of a request for arbitration. Company and Executive shall
pay their own attorney fees and legal costs. The aforementioned parties shall
split the Escrow Agent's and arbitrator's reasonable fees and costs.


4.4.           All notice required to be given in connection with this Agreement
shall be sent via certified mail or overnight express with receipt and addressed
as follows:


       If to: Company
Mr. John Bordynuik, President
 
310 Holdings, Inc.
500 Technology Square
Cambridge, Mass

 


3

--------------------------------------------------------------------------------




 
       With copy to:
Anslow + Jaclin, LLP
 
195 Route 9 South, Suite 204
 
Manalapan, New Jersey, 07726
 
Attention: Gregg E. Jaclin, Esq.
 
Telephone: (732) 513-6162
 
Facsimile: (732) 577-1188
 
Email: gjaclin@anslowlaw.com


 
       If to Executive:
Ronald Baldwin
     
Insert Address
     
 
   
       If to Escrow Agent:
MacFarland, Ferguson & McMullen
 
625 Court Street, Suite 200, Clearwater, FL 33756
 
Attention: J. Paul Raymond
 
(727) 441-8966
 
(727) 442-8470 (Fax)




IN WITNESS WHEREOF, this Agreement has been executed this 1st day of October,
2009.
 
 
Witnesses:
 
COMPANY
         
310 Holdings, Inc., a Delaware corporation
         
By:    /s/   John Bordynuik                                                 
   
Name: John Bordynuik, President
         
EXECUTIVE
 
    /s/  Ronald Baldwin
 
 
Ronald Baldwin
   
                                         
               
ESCROW AGENT
 
         
MacFarland, Ferguson & McMullen, PA
         
By:    /s/  J. Paul Raymond                                               
   
J. Paul Raymond

 

 
4

--------------------------------------------------------------------------------




EXHIBIT “B”


DRAW REQUEST


DRAW REQUEST
#  _____________________                                                                         
DATE          ____________________________                                                      


Pursuant to the Escrow Agreement
dated                                                                                                ,
200___, by and among the West Hampton, LLC, a Florida limited liability company,
the Environmental Protection Commmission of Hillsborough County, andRobert L.
McDonald, Jr., as Escrow Agent, Escrow Agent is authorized to disburse $ United
States Dollars to:



                       
For the purpose of paying:
                     






This draw request may be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute only one instrument.


Approved this ______________ day of _______________________, 200__.




West Hampton, LLC




By:   __________________________                                                   
Name:    ________________________                                                  
Its    ___________________________                                                  




Environmental Protection Commission
of Hillsborough County




By:   ___________________________                                                   
Richard D. Garrity, Ph.D.
Executive Director

